PER CURIAM.
On November 6, 1963, the petitioner Charles P. Benton was suspended from the practice of law for a period of two years and thereafter until he paid the costs and demonstrated his entitlement to reinstatement under the rules. The Florida Bar v. Benton, Fla., 157 So.2d 420.
Pursuant to Rule 11.10 of the Integration Rule, 31 F.S.A., the petitioner filed his petition for reinstatement to membership in The Florida Bar on January 6, 1966. The matter has been thoroughly investigated and heard by a referee. The referee recommended and, subject to approval of this Court, the Board of Governors has ordered that the petitioner be reinstated to membership in good standing in The Florida "Bar.
It appears from the report of the referee that the petitioner has met the requirements pf this Court’s order. He has paid the costs of the suspension proceeding. Further, he has satisfactorily demonstrated his rehabilitation and entitlement to reinstatement. The findings of the referee and the judgment of the Board of Governors are approved. The petitioner Charles P. Benton, is hereby reinstated to membership in The Florida Bar with all rights, privileges and responsibilities appurtenant thereto. This order shall take effect immediately.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.